The basis of this action is a conditional sales contract. The testimony shows that on December 5th, 1922, the Wolf Co. sold to the Soyeo Mills a certain lot of machinery for the sum of $4,190.80 and at that time a conditional sales contract was entered into by the Wolf Co. and the Soyeo Mills, whereby the title to the machinery was to remain in the Wolf Co. until the conditions and terms of payment had been complied with by the Soyeo Mills; that said machinery was delivere'd as per contract to the Soyeo Mills, with the exception that previous to said delivery of the machinery the Soyeo Mills with consent of the Wolf Co. can-celled part of said contract, one item in the sum of $363 and one item of $1,800 leaving the amount of indebtedness of the Soyeo Mills to the Wolf Company.
Later the Underwriters Syndicate purchased the Mills Co. and the said Soyeo Mills included in said sale the property purchased of the Wolf Co. The Soyeo Mills delivered to the Syndicate, a list of all the creditors and the amounts owing by the said Soyeo Mills; and the plaintiffs in error complied with the bulk sales law by notifying all creditors of the sale of the Soyeo Mills, ten days before delivery and possession was taken of the intended purchase of the Syndicate; that afterward on May 7th, 1923, and after receiving the notice sent out by the plaintiffs in error, the defendant in error filed a copy of said conditional sales contract with the recorder of Darke County.
After the sale of the property to the Underwriters Syndicate, the Wolf Co. commenced proceeding of replevin in the Darke Common Pleas._ A redelivery bond was executed by the plaintiffs in error, and the property returned to them; and during the time the said property was destroyed by fire. The testimony shows that the amount of the claim of the defendant in error amounted to $2,000.00 and they were allowed the additional $500.00 as damages. It further shows that at the time thesaid,- conditional sales contract was filed with the County Recorder, the said defendant m error had full knowledge of the amount of their claim. The judgment of the Common Pleas was affirmed by the Court of Appeals.
The Corporation Underwriters, in the Supreme Court, contend that it was the owner of the property by purchase from the Soyeo Mills Co. and that The Wolf Co. had no right, title or interest in said property and that their only recourse would have been an action against the Soyeo Mills for the amount of the purchase price.